Dewey, J.
There is no ground for maintaining this action. The title of the plaintiff is derived under a mortgage deed of certain land conveyed in the usual form to a married woman, and, by her sole deed, conveyed in mortgage, her husband not joining in the mortgage. The St. of 1845, c. 208, does not apply to the case.
If it were otherwise, the plaintiff, as mortgagee, could not maintain this action founded upon Rev. Sts. c. 104, to recover possession of the mortgaged premises. Hastings v. Pratt, 8 Cush. 121.

Judgment for the defendant.